                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 DAVID and RENEE HENRY, individually
 and as guardians and natural parents of            CIVIL ACTION
 S.J.K.H, a minor
                                                    NO. 19-1115
        v.

 SCHOOL DISTRICT OF
 PHILADELPHIA and DANIEL J.
 LAZAR, in his official and individual
 capacities

                              ORDER RE: MOTION TO DISMISS

       AND NOW, this 6th day of September, 2019, upon consideration of the Motion to

Dismiss filed by Defendants the School District of Philadelphia and Daniel J. Lazar (ECF 3), and

the Response thereto (ECF 4), it is hereby ORDERED as follows:

   1. Plaintiffs’ claims under Title IX of the Education Amendments Act of 1972, Title VI of

       the Civil Rights Act of 1964, the Americans with Disabilities Act, the Rehabilitation Act,

       and the Fourteenth Amendment pursuant to 42 U.S.C. § 1983 (Counts I–VIII) are

       DISMISSED, without prejudice, for exhaustion of administrative remedies. Plaintiffs

       shall initiate the administrative process within thirty (30) days.

   2. Plaintiffs’ § 1983 claim based on violations of the Pennsylvania Safe Schools Act in

       Count VIII is DISMISSED with prejudice.

   3. As to the balance of Plaintiffs’ claims (Counts I–VII, the Fourteenth Amendment claim

       under § 1983 in Count VIII, and Counts IX–X), the Court does not decide the merits

       under Federal Rule of Civil Procedure 12(b)(6) at this time.            It is hereby further

       ORDERED as follows:

             a. All proceedings are stayed until further Order of the Court;

             b. The case shall be transferred to the Civil Suspense File;

             c. The Clerk of the Court shall mark this case as closed for statistical purposes;
            d. The Court shall retain jurisdiction over this case and the case shall be returned to

                the Court’s active docket in 180 days or upon further Order of the Court; and

            e. The entry of this Order shall not prejudice the rights of the parties to this

                litigation.

                                                          BY THE COURT:

                                                          /s/ Michael M. Baylson
                                                                        __________________
                                                          MICHAEL M. BAYLSON, U.S.D.J.



O:\CIVIL 19\19-1115 Henry v School District\19cv1115 Order re Mot. to Dismiss.doc




                                                     2
